DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:
Regarding claims 2 and 8, a period mark is in the middle of both claims 2 and 8, period mark should be at the end of each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent No. 4478082) in view of Matsushita et al. (U.S. Patent No. 4377947).
Regarding claim 1, Sato teaches a rubbing detection device for a rotary machine, comprising: an AE sensor disposed at a fixed portion of a rotary machine and configured to acquire an AE signal of the rotary machine (Abstract); a calculation unit configured to calculate a rubbing detecting index (Abstract, “the occurrence of rubbing in the rotary machine”), the rubbing detecting index relating to rotation of the rotary machine; and a determination unit configured to determine presence or absence of rubbing from the rubbing detecting index (Column 2, lines 15-46).
Sato is silent about calculate the rubbing detecting index based on information relating to a phase of the AE signal.
Matsushita teaches calculate the rubbing detecting index based on information relating to a phase of the AE signal (Abstract and Column 3, line 42 to column 4, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use phase of Sato’s AE signal because it would determine the rubbing location.
Regarding claim 2, the combination of Sato and Matsushita teaches all the features of claim 1 as outlined above, the combination of Sato and Matsushita is silent about wherein the rubbing detecting index includes a rubbing detecting index expressed as Equation (1) : Rubbing detection index = 1/(1 + (dispersion of phase of AE signal)^0.5) (1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to calculate the rubbing detecting index as Rubbing detection index = 1/(1 + (dispersion of phase of AE signal)^0.5), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, the combination of Sato and Matsushita teaches all the features of claim 1 as outlined above, Sato further teaches the device further comprising: a filter processing unit configured to perform a filter process on the AE signal, a frequency component corresponding to a rotational speed of the rotary machine being set as a passband, wherein the filter processing unit inputs a processed signal to the calculation unit (Column 2, lines 15-46).
Regarding claim 4, the combination of Sato and Matsushita teaches all the features of claim 3 as outlined above, Sato further teaches wherein the filter processing unit includes a bandpass filter (Column 2, lines 58-62).
Regarding claim 5, the combination of Sato and Matsushita teaches all the features of claim 4 as outlined above, Sato further teaches wherein the filter processing unit includes a plurality of bandpass filters having a plurality of different frequency components being set as a passband (Column 2, lines 58-62).
Regarding claim 6, the combination of Sato and Matsushita teaches all the features of claim 5 as outlined above, the combination of Sato and Matsushita is silent about wherein the plurality of bandpass filters having a plurality of different frequency components being set as a passband includes at least one of a bandpass filter having a frequency component of 75 kHz to 100 kHz as a passband, a bandpass filter having a frequency component of 100 kHz to 125 kHz as a passband, a bandpass filter having a frequency component of 125 kHz to 150 kHz as a passband, a bandpass filter having a frequency component of 150 kHz to 175 kHz as a passband, and a bandpass filter having a frequency component of 175 kHz to 200 kHz as a passband.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the passband of the bandpass filter to have a frequency component of 75 kHz to 100 kHz, 100 kHz to 125 kHz, 125 kHz to 150 kHz, 150 kHz to 175 kHz or 175 kHz to 200 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 7, Sato teaches a method for detecting rubbing of a rotary machine, the method comprising the steps of: acquiring an AE signal of a rotary machine (Abstract), this step being disposed on a fixing portion of a rotary machine (Abstract); calculating a rubbing detecting index for determining presence or absence of rubbing (Abstract, “the occurrence of rubbing in the rotary machine”), the rubbing detecting index relating to rotation of the rotary machine; and determining presence or absence of rubbing in terms of the rubbing detecting index (Column 2, lines 15-46).
Sato is silent about calculating the rubbing detecting index for determining presence or absence of rubbing based on information relating to a phase of the AE signal.
Matsushita teaches calculating the rubbing detecting index for determining presence or absence of rubbing based on information relating to a phase of the AE signal (Abstract and Column 3, line 42 to column 4, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use phase of Sato’s AE signal because it would determine the rubbing location.
Regarding claim 8, the combination of Sato and Matsushita teaches all the features of claim 7 as outlined above, the combination of Sato and Matsushita is silent about wherein the rubbing detecting index is expressed as Equation (1) : Rubbing detection index = 1/(1 + (dispersion of phase of AE signal)^0.5) (1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to calculate the rubbing detecting index as Rubbing detection index = 1/(1 + (dispersion of phase of AE signal)^0.5), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Sato and Matsushita teaches all the features of claim 7 as outlined above, Sato further teaches performing a filter process on the AE signal, a frequency component corresponding to a rotational speed of the rotary machine being set as a passband (Column 2, lines 15-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861